

Exhibit 10.18



C&J INTERNATIONAL MIDDLE EAST FZCO
PHANTOM EQUITY ARRANGEMENT
US 3312040v.5
PARTICIPATION AGREEMENT
___________, 2015
[Participant Name]
[Address]
[City, State Zip]


Re:
Participation in the C&J International Middle East FZCO Phantom Equity
Arrangement

Dear _______________:
You have been selected by the Board of Directors (the “Board”) of C&J Energy
Services Ltd. (the “Parent”) to receive an award of Phantom Units (the “Award”)
in consideration of and appreciation for your continued services and
contributions to the Parent, to C&J International Middle East FZCO, a free zone
company in the Jebel Ali Free Zone (the “Company”), or to any subsidiary of the
Parent or the Company.
The Award is being granted to you pursuant to the C&J International Middle East
FZCO Phantom Equity Arrangement (the “Arrangement”), a sub-plan of the C&J
Energy Services 2015 Long Term Incentive Plan (the “Plan”). Copies of the
Arrangement and the Plan are being furnished to you concurrently with this
Participation Agreement (this “Agreement”) and shall be deemed a part of this
Agreement as if fully set forth herein. Capitalized terms used but not defined
herein shall have the meanings given such terms in the Arrangement or the Plan,
as applicable.
The number of Phantom Units subject to the Award shall be ______________.
Payment of the Award is subject to the satisfaction of the vesting conditions
set forth in Section 5.1 of the Arrangement. Following the satisfaction of the
vesting conditions, the Award will become payable in accordance with Section 6
of the Arrangement; provided that, notwithstanding anything to the contrary
contained in Section 6.1 of the Arrangement, the Parent may assign its payment
obligation with respect to the Award to a Subsidiary subject to the approval of
the Subsidiary in writing. In the event that you experience a termination of
employment prior to the settlement of the Award, however, please see Section 5.3
of the Arrangement for a discussion of events that could result in either a
potential acceleration of vesting or a forfeiture of the Award.
By executing this Agreement, you indicate that you have read, understand, and
agree to the terms of this Agreement, the Arrangement and the Plan. Please
execute and return a copy of this Agreement to the Parent prior to [_________,
20__], to indicate your acceptance of the terms and conditions applicable to the
Award pursuant to this Agreement, the Arrangement and the Plan. The Parent will
not make payment to you of the Award unless the Parent has received a signed
copy of this Agreement.

1



--------------------------------------------------------------------------------



The Parent is very pleased to be able to offer the Award to you and truly
appreciates your dedication and commitment to the Parent, the Company and their
affiliates. We are excited about the future and look forward to your success.


 
 
 
C&J ENERGY SERVICES LTD.
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 




ACCEPTED:
____________________________

[Participant]
____________________________

[Date]

2

